EA                          Y     GENERAL
                            OF     -XAS



                          December        1,   1960


Hon. Coke R. Stevenson,   Jr.                      Opinion   No. w-969
Administrator
Texas Liquor Control   Board                       Re:   Outdoor advertising
Austin,   Texas                                          of alcoholic   beverages,
                                                         as defined   in Sec. 24-A,
Dear Mr. Stevenson:                                      Article   667, Penal Code.

            In connection with Section   24-A of Article                 667, Penal
Code of   Texas, you have asked the following   questions:

           1. If a sign bears any words, marks, description,
     or other device   advertising     an alcoholic     beverage   and
     Is located   anywhere outside     of a premise that does not
     hold a license   to sell alcoholic      beverages,     is such
     sign outdoor   advertising    within the meaning of the
     above quoted Section?

             2. If such a sign is outdoor advertising,      would
     a sign bearing     the words ‘No Beer For Sale” and located
     on the outside     of an establishment    that does not have a
     license    to sell beer,  be in violation     of the outdoor
     advertising    law above quoted when such sign Is less than
     180 square feet?
            3. If your answer to question No. 2 is                 negative,
     would the same apply to such a sign located                   in a dry
     area ?

            Section   24-A of   Article        667, Penal      Code of   Texas,   reads
in part   as follows:
            “1. The term ‘outdoor      advertising’     as used herein
     shall mean any sign bearing        any words, marks, descrlp-
     tion,   or other device      and used to advertlse       the alco-
     holic   beverage    business   of any person engaged in the
     manufacture,     sale or distribution       of alcoholic     bever-
             or in the advertisement       of any beverage       containing
     %,“%ol     in excess of one-half      of one per cent (4 of 1%)
Hon.   Coke R. Stevenson,       Jr.,   Page 2 (w-969)


       by volume,when      such sign is displayed          anywhere outside
       the walls or enclosure         of any building        or structure
       where there exists       a license      or permit to sell alco-
       holic   beverages.      The term ‘outdoor        advertising’      shall
       not be inclusive       of any advertising        appearing    on radio
       or television,      or in any public        vehicular    conveyances
       for hire,     or In a newspaper,       magazine or other literary
       publication     published     periodically.        Any such sign
       erected    inside   a building     and within five       (5) feet of
       any exterior      wall of such bullding         facing   a street    or
       highway and so placed         that It may be observed         by a
       person of ordinary       vision    outside     the building,     shall
       be deemed outdoor       advertising.        . . .’

              The above quoted provision          is followed     by a scheme of
exceptions     and provisos   specifically        applicable     in particular
situations     and locations.

              Your question        No. 1 is predicated      in part upon the
statutory     definition      of “outdoor    advertising”      but contains      no
factual    situation      upon which we may render an opinion             valid   in
all conceivable        situations.       For example, a sign could be lo-
cated “anywhere outside”            of an unlicensed     premise and could be
(a) inside     o~u~hl~~e~s~~m~remlse,           b) inside     of a purely prl-
vate place,                           . and (c I inside   of a public      place.
The exact location         of the &ign, therefore,        must be known by
this office      before    we can apply the applicable          provision     or
exception.

             Because of the infinite   variety  of possible fact
situations     which might have a bearing   on our opinion, we are
forced    to advise you that we will be unable to give you our
opinion    absent specific  facts.

             Question   No. 2 presupposes      that a sign bearing        the
words “No Beer For Sale” Is “outdoor           advertising”      and Is used
to advertise    the alcoholic      beverage   business    of any person
engaged in the manufacture,         sale or distribution        of alcoholic
beverages    or that it is an advertisement         of a beverage      contain-
ing alcohol    In excess of one-half        of one per cent (4 of 1%) by
volume.    We do not agree with your premises            and, in our opinion,
it is Immaterial      where such a sign might be located,           If It is
erected   and displayed     in good faith.      Such a sign does not ad-
vertise   or promote the sale of any alcoholic            beverage    nor the
alcohol   beverage    business.     Quite the contrary,       if posted in
good faith,    such a sign Indicates        to the members of the public
who might be interested         in such fact that no beer may be bought
where the sign Is displayed.
Ron.   Coke R. Stevenson,     Jr.,    page   3 (WW-969)


             In answer to question    No. 3, we hold that the same
 rule applies,    since  It makes no difference  whether the area Is
 "wet" or "dryrr.     A sign, posted in good faith,  which reads "No
 Beer For Sale" means what it says, and is not an advertisement
,for the sale of alcoholic     beverages.


                                     SUMMARY

              Whether a sign bearing   any words, marks, de-
       scription   or other device   is outdoor advertising
       within the meaning of the Texas Liquor Control       Act
       must be determined   by the specific    facts in each
       situation.

             A sifn reading   "No Beer For Sale" in either         a
       "wet" or    dry" area does not advertise       any alcoholic
       beverage   or the alcoholic     beverage  business   within
       the meaning of Section      24-A of Article    66’7, Penal
       Code.

                                             Yours   very   truly,

                                             WILL WILSON
                                             Attorney General        of   Texas




                                       J!G&4w*
                                             Assistant

TIF:dhs


APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
w. Ray scruggs
Riley Eugene Fletcher
Robert Lewis

REVIEWEDFOR THE ATTORNEYGENERAL
BY: Leonard Passmore